Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 1 of 39 Page ID #:1




  1   Laurence M. Rosen (SBN 219683)
      THE ROSEN LAW FIRM, P.A.
  2
      355 South Grand Avenue, Suite 2450
  3   Los Angeles, CA 90071
  4   Telephone: (213) 785-2610
      Facsimile: (213) 226-4684
  5   Email: lrosen@rosenlegal.com
  6
      Counsel for Plaintiff
  7
  8                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11   JEFFREY GARCIA, Individually and        No.
      on behalf of all others similarly
 12   situated,                               CLASS ACTION COMPLAINT
 13                                           FOR VIOLATIONS OF THE
                    Plaintiff,                FEDERAL SECURITIES LAWS
 14
 15                 v.                        CLASS ACTION
 16
      J2 GLOBAL, INC., VIVEK SHAH,            JURY TRIAL DEMANDED
 17   NEHEMIA ZUCKER, and R. SCOTT
      TURICCHI,
 18
 19                Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
 29                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                             THE FEDERAL SECURITIES LAWS
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 2 of 39 Page ID #:2




  1
            Plaintiff Jeffrey Garcia (“Plaintiff”), individually and on behalf of all other

  2   persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

  3   complaint against Defendants (defined below), alleges the following based upon
  4   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
  5   belief as to all other matters, based upon, inter alia, the investigation conducted
  6   by and through his attorneys, which included, among other things, a review of the
  7   Defendants’ public documents, conference calls and announcements made by
  8   Defendants, public filings, wire and press releases published by and regarding J2
  9   Global, Inc. (“J2 Global” or the “Company”), and information readily obtainable
 10   on the Internet. Plaintiff believes that substantial evidentiary support will exist for
 11   the allegations set forth herein after a reasonable opportunity for discovery.
 12                              NATURE OF THE ACTION
 13         1.     This is a class action on behalf of persons or entities who purchased
 14
      or otherwise acquired publicly traded J2 Global securities between October 5,
 15
      2015 and June 29, 2020, inclusive (the “Class Period”). Plaintiff seeks to recover
 16
      compensable damages caused by Defendants’ violations of the federal securities
 17
      laws under the Securities Exchange Act of 1934 (the “Exchange Act”).
 18
                                JURISDICTION AND VENUE
 19
            2.     The claims asserted herein arise under and pursuant to Sections
 20
      10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule
 21
      10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
 22
            3.     This Court has jurisdiction over the subject matter of this action
 23
      pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.
 24
 25
      §78aa).

 26         4.     This Court has jurisdiction over each defendant named herein

 27   because each defendant has sufficient minimum contacts with this judicial district
 28
 29                                        1
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 3 of 39 Page ID #:3




  1
      so as to render the exercise of jurisdiction by this Court permissible under

  2   traditional notions of fair play and substantial justice.

  3         5.     Venue is proper in this judicial district pursuant to 28 U.S.C. §
  4   1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged
  5   misstatements entered, the subsequent damages took place in, and the Company
  6   maintains locations in this judicial district.
  7         6.     In connection with the acts, conduct and other wrongs alleged in this
  8   complaint, defendants, directly or indirectly, used the means and instrumentalities
  9   of interstate commerce, including but not limited to, the United States mails,
 10   interstate telephone communications and the facilities of the national securities
 11   exchange.
 12                                         PARTIES
 13         7.     Plaintiff, as set forth in the accompanying Certification, purchased
 14
      the Company’s securities at artificially inflated prices during the Class Period and
 15
      was damaged upon the revelation of the alleged corrective disclosure.
 16
            8.     Defendant J2 Global, through its subsidiaries, purports to provide
 17
      Internet services worldwide. The Company operates through three segments: Fax
 18
      and Martech; Voice, Backup, Security, and Consumer Privacy and Protection;
 19
      and Digital Media. The Company is incorporated in Delaware and its head office
 20
      is located at 700 South Flower Street, Suite 1500, 15th Floor, Los Angeles, CA
 21
      90017. J2 Global’s securities trade on the NASDAQ under the ticker symbol
 22
      “JCOM.”
 23
            9.     Defendant Vivek R. Shah (“Shah”) has served as the Company’s
 24
 25
      Chief Executive Officer (“CEO”) since January 2018.

 26         10.    Defendant Nehemia Zucker (“Zucker”) served as the Company’s

 27   Chief Executive Officer (“CEO”) from May 2008 until December 2017.
 28
 29                                        2
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 4 of 39 Page ID #:4




  1
            11.   Defendant Robert Scott Turicchi (“Turicchi”) has served as the

  2   Company’s President and Chief Financial Officer (“CFO”) throughout the Class

  3   Period.
  4         12.   Defendants Shah, Zucker, and Turicchi are collectively referred to
  5   herein as the “Individual Defendants.”
  6         13.   Each of the Individual Defendants:
  7               (a)     directly participated in the management of the Company;
  8               (b)     was directly involved in the day-to-day operations of the
  9                       Company at the highest levels;
 10               (c)     was privy to confidential proprietary information concerning
 11                       the Company and its business and operations;
 12               (d)     was directly or indirectly involved in drafting, producing,
 13                       reviewing and/or disseminating the false and misleading
 14
                          statements and information alleged herein;
 15
                  (e)     was directly or indirectly involved in the oversight or
 16
                          implementation of the Company’s internal controls;
 17
                  (f)     was aware of or recklessly disregarded the fact that the false
 18
                          and misleading statements were being issued concerning the
 19
                          Company; and/or
 20
                  (g)     approved or ratified these statements in violation of the federal
 21
                          securities laws.
 22
            14.   The Company is liable for the acts of the Individual Defendants and
 23
      its employees under the doctrine of respondeat superior and common law
 24
 25
      principles of agency because all of the wrongful acts complained of herein were

 26   carried out within the scope of their employment.

 27
 28
 29                                         3
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                            THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 5 of 39 Page ID #:5




  1
            15.    The scienter of the Individual Defendants and other employees and

  2   agents of the Company is similarly imputed to the Company under respondeat

  3   superior and agency principles.
  4         16.    The Company and the Individual Defendants are referred to herein,
  5   collectively, as the “Defendants.”
  6                           SUBSTANTIVE ALLEGATIONS
  7                           Materially False and Misleading
  8                      Statements Issued During the Class Period
  9         17.    On October 5, 2015, the Company announced in a press release that
 10   it had completed nine acquisitions in the third quarter of 2015, including the
 11   intellectual property of “VDW (Netherlands).”
 12
 13         18.    On February 29, 2016, J2 Global filed with the SEC its annual report
 14   for the period ended December 31, 2015 (the “2015 10-K”), signed by Defendants
 15   Zucker and Turicchi. Attached to the 2015 10-K were certifications pursuant to
 16   the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Zucker and
 17   Turicchi attesting to the accuracy of financial reporting, the disclosure of any
 18   material changes to the Company’s internal control over financial reporting and
 19   the disclosure of all fraud.
 20         19.    The 2015 10-K stated the following concerning its accounting
 21   treatment of long-lived and intangible assets:
 22         We account for long-lived assets in accordance with the provisions of
 23         FASB ASC Topic No. 360, Property, Plant, and Equipment (“ASC
            360”), which addresses financial accounting and reporting for the
 24
            impairment or disposal of long-lived assets.
 25
            We assess the impairment of identifiable definite-lived intangibles
 26
            and long-lived assets whenever events or changes in circumstances
 27         indicate that the carrying value may not be recoverable. Factors we
 28         consider important which could individually or in combination

 29                                        4
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 6 of 39 Page ID #:6




  1
            trigger an impairment review include the following:
                • significant underperformance relative to expected historical or
  2                projected future operating results;
  3             • significant changes in the manner of our use of the acquired
                   assets or the strategy for our overall business;
  4
                • significant negative industry or economic trends;
  5             • significant decline in our stock price for a sustained period;
  6                and
                • our market capitalization relative to net book value.
  7         If we determined that the carrying value of definite-lived intangibles
  8         and long-lived assets may not be recoverable based upon the
            existence of one or more of the above indicators of impairment, we
  9
            would record an impairment equal to the excess of the carrying
 10         amount of the asset over its estimated fair value.
 11
            We have assessed whether events or changes in circumstances have
 12         occurred that potentially indicate the carrying value of definite-
 13         lived intangibles and long-lived assets may not be recoverable and
            noted no indicators of potential impairment for the years ended
 14         December 31, 2015, 2014 and 2013.
 15
            (Emphasis added.)
 16
 17         20.   The 2015 10-K stated the following concerning its accounting
 18   treatment of goodwill and purchased intangible assets:
 19          We evaluate our goodwill and indefinite-lived intangible assets for
            impairment pursuant to FASB ASC Topic No. 350, Intangibles -
 20
            Goodwill and Other (“ASC 350”), which provides that goodwill and
 21         other intangible assets with indefinite lives are not amortized but
 22
            tested for impairment annually or more frequently if circumstances
            indicate potential impairment. In connection with the annual
 23         impairment test for goodwill, we have the option to perform a
 24         qualitative assessment in determining whether it is more likely than
            not that the fair value of a reporting unit is less than its carrying
 25         amount. If we determine that it was more likely than not that the fair
 26         value of the reporting unit is less than its carrying amount, then we
            perform the impairment test upon goodwill. The impairment test is
 27
            comprised of two steps: (1) a reporting unit's fair value is compared
 28
 29                                      5
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                         THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 7 of 39 Page ID #:7




  1
            to its carrying value; if the fair value is less than its carrying value,
            impairment is indicated; and (2) if impairment is indicated in the first
  2         step, it is measured by comparing the implied fair value of goodwill
  3         and intangible assets to their carrying value at the reporting unit
            level. In connection with the annual impairment test for intangible
  4         assets, we have the option to perform a qualitative assessment in
  5         determining whether it is more likely than not that the fair value is
            less than its carrying amount, then we perform the impairment test
  6
            upon intangible assets. We completed the required impairment
  7         review for the years ended December 31, 2015, 2014, and 2013 and
            noted no impairment. Consequently, no impairment charges were
  8
            recorded.
  9
 10         (Emphasis added.)
            21. As to transactions with related parties and the independence of the
 11
      Board of Directors, the 2015 10-K stated that the “information required by this
 12
      item is incorporated by reference to the information to be set forth in our 2015
 13
      Proxy Statement.”
 14
            22.   On March 23, 2016, the Company filed its 2015 Proxy Statement
 15
      with the SEC.
 16
 17
            23.   The 2015 Proxy Statement stated that “[a]ll of our directors are

 18   independent directors as defined in the Nasdaq listing standards and as determined

 19   by j2 Global's Board of Directors.”
 20         24.   The 2015 Proxy Statement stated that “[d]uring 2015, j2 Global was
 21   not a party to any transaction that would require disclosure pursuant to Item
 22   404(a) of Regulation S-K.”
 23
            25.   On March 1, 2017, J2 Global filed with the SEC its annual report for
 24
      the period ended December 31, 2016 (the “2016 10-K”), signed by Defendants
 25
      Zucker and Turicchi. Attached to the 2016 10-K were SOX certifications signed
 26
      by Defendants Zucker and Turicchi attesting to the accuracy of financial
 27
      reporting, the disclosure of any material changes to the Company’s internal
 28
 29                                       6
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                          THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 8 of 39 Page ID #:8




  1
      control over financial reporting and the disclosure of all fraud.

  2         26.    The 2016 10-K stated the following concerning its accounting

  3   treatment of long-lived and intangible assets:
  4         We account for long-lived assets in accordance with the provisions of
            FASB ASC Topic No. 360, Property, Plant, and Equipment (“ASC
  5         360”), which addresses financial accounting and reporting for the
  6         impairment or disposal of long-lived assets.
  7
            We assess the impairment of identifiable definite-lived intangibles
  8         and long-lived assets whenever events or changes in circumstances
  9
            indicate that the carrying value may not be recoverable. Factors we
            consider important which could individually or in combination
 10         trigger an impairment review include the following:
 11             • significant underperformance relative to expected historical or
                   projected future operating results;
 12
                • significant changes in the manner of our use of the acquired
 13                assets or the strategy for our overall business;
 14
                • significant negative industry or economic trends;
                • significant decline in our stock price for a sustained period;
 15                and
 16             • our market capitalization relative to net book value.
            If we determined that the carrying value of definite-lived intangibles
 17
            and long-lived assets may not be recoverable based upon the
 18         existence of one or more of the above indicators of impairment, we
            would record an impairment equal to the excess of the carrying
 19
            amount of the asset over its estimated fair value.
 20
 21         We have assessed whether events or changes in circumstances have
            occurred that potentially indicate the carrying value of definite-
 22         lived intangibles and long-lived assets may not be recoverable and
 23         noted no indicators of potential impairment for the years ended
            December 31, 2016, 2015 and 2014.
 24
 25
            (Emphasis added.)
 26
            27.    The 2016 10-K stated the following concerning its accounting
 27
      treatment of goodwill and purchased intangible assets:
 28
 29                                       7
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                          THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 9 of 39 Page ID #:9




  1
            We evaluate our goodwill and indefinite-lived intangible assets for
  2         impairment pursuant to FASB ASC Topic No. 350, Intangibles -
  3
            Goodwill and Other (“ASC 350”), which provides that goodwill and
            other intangible assets with indefinite lives are not amortized but
  4         tested for impairment annually or more frequently if circumstances
  5         indicate potential impairment. In connection with the annual
            impairment test for goodwill, we have the option to perform a
  6         qualitative assessment in determining whether it is more likely than
  7         not that the fair value of a reporting unit is less than its carrying
            amount. If we determine that it was more likely than not that the fair
  8
            value of the reporting unit is less than its carrying amount, then we
  9         perform the impairment test upon goodwill. The impairment test is
            comprised of two steps: (1) a reporting unit’s fair value is compared
 10
            to its carrying value; if the fair value is less than its carrying value,
 11         impairment is indicated; and (2) if impairment is indicated in the first
 12         step, it is measured by comparing the implied fair value of goodwill
            and intangible assets to their carrying value at the reporting unit
 13         level. In connection with the annual impairment test for intangible
 14         assets, we have the option to perform a qualitative assessment in
            determining whether it is more likely than not that the fair value is
 15         less than its carrying amount, then we perform the impairment test
 16         upon intangible assets. We completed the required impairment
            review for the years ended December 31, 2016, 2015, and 2014 and
 17
            noted no impairment. Consequently, no impairment charges were
 18         recorded.
 19
 20         (Emphasis added.)

 21         28.   As to transactions with related parties and the independence of the
 22   Board of Directors, the 2016 10-K stated that the “information required by this
 23   item is incorporated by reference to the information to be set forth in our 2017
 24   Proxy Statement.”
 25         29.   On March 23, 2017, the Company filed its 2017 Proxy Statement
 26   with the SEC.
 27         30.   The 2017 Proxy Statement stated that “j2 Global's Board of Directors
 28
 29                                       8
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                          THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 10 of 39 Page ID #:10




   1
       has determined that all of our directors are independent within the meaning of the

   2   rules of the SEC and the listing rules of the NASDAQ Stock Market.”

   3         31.    The 2017 Proxy Statement stated that the “RPT Policy prohibits all
   4   Related-Party Transactions unless they are approved or ratified by the Corporate
   5   Governance and Nominating Committee. If a transaction or relationship
   6   constitutes a Related-Party Transaction, the Committee will then review the
   7   transaction or relationship to determine whether to approve or ratify the
   8   transaction.” The 2017 Proxy Statement stated that “[s]ince January 1, 2016, j2
   9   Global has not been a party to any transaction that would require disclosure
  10   pursuant to Item 404(a) of Regulation S-K.”
  11
             32.    On March 1, 2018, J2 Global filed with the SEC its annual report for
  12
  13
       the period ended December 31, 2017 (the “2017 10-K”), signed by Defendants

  14   Shah and Turicchi. Attached to the 2017 10-K were SOX certifications signed by

  15   Defendants Shah and Turicchi attesting to the accuracy of financial reporting, the
  16   disclosure of any material changes to the Company’s internal control over
  17   financial reporting and the disclosure of all fraud.
  18         33.    The 2017 10-K stated the following concerning its accounting
  19   treatment of long-lived and intangible assets:
  20         We account for long-lived assets in accordance with the provisions of
  21
             FASB ASC Topic No. 360, Property, Plant, and Equipment (“ASC
             360”), which addresses financial accounting and reporting for the
  22         impairment or disposal of long-lived assets.
  23
             We assess the impairment of identifiable definite-lived intangibles
  24         and long-lived assets whenever events or changes in circumstances
  25         indicate that the carrying value may not be recoverable. Factors we
             consider important which could individually or in combination
  26
             trigger an impairment review include the following:
  27             • significant underperformance relative to expected historical or
  28
                    projected future operating results;

  29                                       9
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 11 of 39 Page ID #:11




   1            • significant changes in the manner of our use of the acquired
                   assets or the strategy for our overall business;
   2            • significant negative industry or economic trends;
   3            • significant decline in our stock price for a sustained period;
                   and
   4
                • our market capitalization relative to net book value.
   5         If we determined that the carrying value of definite-lived intangibles
   6         and long-lived assets may not be recoverable based upon the
             existence of one or more of the above indicators of impairment, we
   7         would record an impairment equal to the excess of the carrying
   8         amount of the asset over its estimated fair value.
   9         We have assessed whether events or changes in circumstances have
  10         occurred that potentially indicate the carrying value of definite-
             lived intangibles and long-lived assets may not be recoverable and
  11
             noted no indicators of potential impairment for the years ended
  12         December 31, 2017, 2016 and 2015.
  13
  14         (Emphasis added.)

  15         34.   The 2017 10-K stated the following concerning its accounting
  16   treatment of goodwill and purchased intangible assets:
  17
             We evaluate our goodwill and indefinite-lived intangible assets for
  18         impairment pursuant to FASB ASC Topic No. 350, Intangibles -
  19         Goodwill and Other (“ASC 350”), which provides that goodwill and
             other intangible assets with indefinite lives are not amortized but
  20
             tested for impairment annually or more frequently if circumstances
  21         indicate potential impairment. In connection with the annual
             impairment test for goodwill, we have the option to perform a
  22
             qualitative assessment in determining whether it is more likely than
  23         not that the fair value of a reporting unit is less than its carrying
  24         amount. If we determine that it was more likely than not that the fair
             value of the reporting unit is less than its carrying amount, then we
  25         perform the impairment test upon goodwill. The impairment test is
  26         comprised of two steps: (1) a reporting unit’s fair value is compared
             to its carrying value; if the fair value is less than its carrying value,
  27         impairment is indicated; and (2) if impairment is indicated in the first
  28         step, it is measured by comparing the implied fair value of goodwill
  29                                       10
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 12 of 39 Page ID #:12




   1
             and intangible assets to their carrying value at the reporting unit
             level. In connection with the annual impairment test for intangible
   2         assets, we have the option to perform a qualitative assessment in
   3         determining whether it is more likely than not that the fair value is
             less than its carrying amount, then we perform the impairment test
   4         upon intangible assets. We completed the required impairment
   5         review for the years ended December 31, 2017, 2016, and 2015 and
             noted no impairment. Consequently, no impairment charges were
   6
             recorded.
   7
   8
   9
             (Emphasis added.)

  10         35.    As to transactions with related parties and the independence of the

  11   Board of Directors, the 2017 10-K stated that the “information required by this
  12   item is incorporated by reference to the information to be set forth in our 2018
  13   Proxy Statement.”
  14         36.    On March 23, 2018, the Company filed its 2018 Proxy Statement
  15   with the SEC.
  16         37.    The 2018 Proxy Statement stated that “j2 Global's Board of Directors
  17   has determined that all of our directors, other than our Chief Executive Officer,
  18   Mr. Shah, are independent within the meaning of the rules of the SEC and the
  19   listing rules of the NASDAQ Stock Market.”
  20         38.    The 2018 Proxy Statement stated that the “RPT Policy prohibits all
  21   Related-Party Transactions unless they are approved or ratified by the Corporate
  22
       Governance and Nominating Committee. If a transaction or relationship
  23
       constitutes a Related-Party Transaction, the Committee will then review the
  24
       transaction or relationship to determine whether to approve or ratify the
  25
       transaction.” The 2018 Proxy Statement stated that the Company had entered into
  26
       the following related party transaction:
  27
             On September 25, 2017, the Board of Directors authorized the
  28
  29                                       11
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 13 of 39 Page ID #:13




   1
             Company to enter into a commitment to invest $200 million in an
             investment fund (the "Fund"). The manager, OCV Management, LLC
   2         ("OCV"), and general partner of the Fund are entities with respect to
   3         which Mr. Ressler, Chairman of the Board of Directors, is indirectly
             the majority equity holder. In addition, Mr. Zucker, who resigned
   4         from the position of Chief Executive Officer of the Company
   5         effective December 31, 2017 and who serves as an advisor to the
             Company through December 31, 2018 pursuant to the Letter
   6
             Agreement described above, has become a co-managing principal of
   7         OCV and a significant equity holder. As a limited partner in the
             Fund, the Company will pay an annual management fee to the
   8
             manager equal to 2.0% (reduced by 10% each year beginning with
   9         the sixth year) of capital commitments. In addition, subject to the
  10         terms and conditions of the Fund's limited partnership agreement,
             once the Company has received distributions equal to its invested
  11         capital, the Fund's general partner would be entitled to a carried
  12         interest equal to 20%. The Fund has a six year investment period,
             subject to certain exceptions. The commitment was approved by the
  13         Audit Committee of the Board in accordance with the RPT Policy.
  14         In February 2018, the Company received a capital call notice from
             the management of OCV for approximately $12.2 million, inclusive
  15
             of certain management fees.
  16
             39.    On March 1, 2019, J2 Global filed with the SEC its annual report for
  17
       the period ended December 31, 2018 (the “2018 10-K”), signed by Defendants
  18
       Shah and Turicchi. Attached to the 2018 10-K were SOX certifications signed by
  19
       Defendants Shah and Turicchi attesting to the accuracy of financial reporting, the
  20
  21
       disclosure of any material changes to the Company’s internal control over

  22   financial reporting and the disclosure of all fraud.

  23         40.    The 2018 10-K stated the following concerning its accounting
  24   treatment of long-lived and intangible assets:
  25         We account for long-lived assets in accordance with the provisions of
             FASB ASC Topic No. 360, Property, Plant, and Equipment (“ASC
  26
             360”), which addresses financial accounting and reporting for the
  27         impairment or disposal of long-lived assets.
  28
  29                                       12
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 14 of 39 Page ID #:14




   1
             We assess the impairment of identifiable definite-lived intangibles
             and long-lived assets whenever events or changes in circumstances
   2         indicate that the carrying value may not be recoverable. Factors we
   3         consider important which could individually or in combination
             trigger an impairment review include the following:
   4             • significant underperformance relative to expected historical or
   5                projected future operating results;
                 • significant changes in the manner of our use of the acquired
   6
                    assets or the strategy for our overall business;
   7             • significant negative industry or economic trends;
   8             • significant decline in our stock price for a sustained period;
                    and
   9
                 • our market capitalization relative to net book value.
  10         If we determined that the carrying value of definite-lived intangibles
             and long-lived assets may not be recoverable based upon the
  11
             existence of one or more of the above indicators of impairment, we
  12         would record an impairment equal to the excess of the carrying
  13         amount of the asset over its estimated fair value.

  14
  15         We have assessed whether events or changes in circumstances have
             occurred that potentially indicate the carrying value of definite-
  16         lived intangibles and long-lived assets may not be recoverable and
  17         noted no indicators of potential impairment for the years ended
             December 31, 2018, 2017 and 2016.
  18
  19
             (Emphasis added.)
  20
             41.   The 2018 10-K stated the following concerning its accounting
  21
       treatment of goodwill and purchased intangible assets:
  22
  23         We evaluate our goodwill and indefinite-lived intangible assets for
  24         impairment pursuant to FASB ASC Topic No. 350, Intangibles -
             Goodwill and Other (“ASC 350”), which provides that goodwill and
  25         other intangible assets with indefinite lives are not amortized but
  26         tested for impairment annually or more frequently if circumstances
             indicate potential impairment. In connection with the annual
  27
             impairment test for goodwill, we have the option to perform a
  28
  29                                      13
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 15 of 39 Page ID #:15




   1
             qualitative assessment in determining whether it is more likely than
             not that the fair value of a reporting unit is less than its carrying
   2         amount. If we determine that it was more likely than not that the fair
   3         value of the reporting unit is less than its carrying amount, then we
             perform the impairment test upon goodwill. The impairment test is
   4         performed by comparing a reporting unit’s fair value to its carrying
   5         value; if the fair value is less than its carrying value, impairment is
             indicated. In connection with the annual impairment test for
   6
             intangible assets, we have the option to perform a qualitative
   7         assessment in determining whether it is more likely than not that the
             fair value is less than its carrying amount, then we perform the
   8
             impairment test upon intangible assets.
   9
  10         In the fourth quarter of 2018, there was a change to our reporting
             units. As a result of this change, we allocated goodwill to our new
  11         reporting units using a relative fair value approach. In addition, we
  12         completed an assessment of any potential goodwill impairment for
             all reporting units immediately before and after the reallocation
  13         and determined no impairment existed. Further, we completed the
  14         required impairment review for the years ended December 31, 2017
             and 2016 and noted no impairment. Consequently, no impairment
  15
             charges were recorded.
  16
  17
             (Emphasis added.)

  18         42.   As to transactions with related parties and the independence of the

  19   Board of Directors, the 2018 10-K stated that the “information required by this
  20   item is incorporated by reference to the information to be set forth in our 2019
  21   Proxy Statement.”
  22         43.   On March 22, 2019, the Company filed its 2019 Proxy Statement
  23   with the SEC.
  24         44.   The 2019 Proxy Statement stated that “j2 Global's Board of Directors
  25   has determined that all of our directors, other than our Chief Executive Officer,
  26   Mr. Shah, are independent within the meaning of the rules of the SEC and the
  27   listing rules of the NASDAQ Stock Market.”
  28
  29                                       14
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 16 of 39 Page ID #:16




   1
             45.    The 2019 Proxy Statement stated that the “RPT Policy prohibits all

   2   Related-Party Transactions unless they are approved or ratified by the Corporate

   3   Governance and Nominating Committee. If a transaction or relationship
   4   constitutes a Related-Party Transaction, the Committee will then review the
   5   transaction or relationship to determine whether to approve or ratify the
   6   transaction.” The 2019 Proxy Statement stated that the Company had entered into
   7   the following related party transaction:
   8         On September 25, 2017, the Board of Directors authorized the
   9
             Company to enter into a commitment to invest $200 million in an
             investment fund (the "Fund"). The manager, OCV Management, LLC
  10         ("OCV"), and general partner of the Fund are entities with respect to
  11         which Mr. Ressler, Chairman of the Board of Directors, is indirectly
             the majority equity holder. In addition, Mr. Zucker, who resigned
  12         from the position of Chief Executive Officer of the Company
  13         effective December 31, 2017 and who serves as an advisor to the
             Company through December 31, 2018 pursuant to the Letter
  14
             Agreement described above, has become a co-managing principal of
  15         OCV and a significant equity holder. As a limited partner in the
             Fund, the Company will pay an annual management fee to the
  16
             manager equal to 2.0% (reduced by 10% each year beginning with
  17         the sixth year) of capital commitments. In addition, subject to the
  18         terms and conditions of the Fund's limited partnership agreement,
             once the Company has received distributions equal to its invested
  19         capital, the Fund's general partner would be entitled to a carried
  20         interest equal to 20%. The Fund has a six year investment period,
             subject to certain exceptions. The commitment was approved by the
  21         Audit Committee of the Board in accordance with the RPT Policy.
  22         In 2018, the Company received six capital call notices from the
             management of OCV for approximately $36.8 million, inclusive of
  23
             certain management fees.
  24
             46.    On March 1, 2020, J2 Global filed with the SEC its annual report for
  25
       the period ended December 31, 2019 (the “2018 10-K”), signed by Defendants
  26
       Shah and Turicchi. Attached to the 2019 10-K were SOX certifications signed by
  27
       Defendants Shah and Turicchi attesting to the accuracy of financial reporting, the
  28
  29                                       15
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 17 of 39 Page ID #:17




   1
       disclosure of any material changes to the Company’s internal control over

   2   financial reporting and the disclosure of all fraud.

   3         47.    The 2019 10-K stated the following concerning its accounting
   4   treatment of long-lived and intangible assets:
   5         We account for long-lived assets in accordance with the provisions of
             FASB ASC Topic No. 360, Property, Plant, and Equipment (“ASC
   6
             360”), which addresses financial accounting and reporting for the
   7         impairment or disposal of long-lived assets.
   8
             We assess the impairment of identifiable definite-lived intangibles
   9         and long-lived assets whenever events or changes in circumstances
  10         indicate that the carrying value may not be recoverable. Factors we
             consider important which could individually or in combination
  11         trigger an impairment review include the following:
  12             • significant underperformance relative to expected historical or
                    projected future operating results;
  13
                 • significant changes in the manner of our use of the acquired
  14                assets or the strategy for our overall business;
  15             • significant negative industry or economic trends;
                 • significant decline in our stock price for a sustained period;
  16                and
  17             • our market capitalization relative to net book value.
             If we determined that the carrying value of definite-lived intangibles
  18
             and long-lived assets may not be recoverable based upon the
  19         existence of one or more of the above indicators of impairment, we
  20
             would record an impairment equal to the excess of the carrying
             amount of the asset over its estimated fair value.
  21
  22
             We have assessed whether events or changes in circumstances have
  23         occurred that potentially indicate the carrying value of definite-
  24         lived intangibles and long-lived assets may not be recoverable and
             noted no indicators of potential impairment for the years ended
  25
             December 31, 2019, 2018 and 2017.
  26
  27         (Emphasis added.)
  28
  29                                       16
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 18 of 39 Page ID #:18




   1
             48.   The 2019 10-K stated the following concerning its accounting

   2   treatment of business combinations, goodwill and purchased intangible assets:

   3
             We apply the acquisition method of accounting for business
   4         combinations in accordance with GAAP, which requires us to make
   5         use of estimates and judgments to allocate the purchase price paid for
             acquisitions to the fair value of the assets, including identifiable
   6         intangible assets and liabilities acquired. Such estimates may be
   7         based on significant unobservable inputs and assumptions such as,
             but not limited to, revenue growth rates, gross margins, customer
   8
             attrition rates, royalty rates, discount rates and terminal growth rate
   9         assumptions. We use established valuation techniques and may
             engage reputable valuation specialists to assist with the valuations.
  10
             Management’s estimates of fair value are based upon assumptions
  11         believed to be reasonable, but which are inherently uncertain and
  12         unpredictable and, as a result, actual results may differ from
             estimates. Fair values are subject to refinement for up to one year
  13         after the closing date of an acquisition as information relative to
  14         closing date fair values becomes available. Upon the conclusion of
             the measurement period, any subsequent adjustments are recorded to
  15         earnings.
  16
             We evaluate our goodwill and indefinite-lived intangible assets for
  17
             impairment pursuant to FASB ASC Topic No. 350, Intangibles -
  18         Goodwill and Other (“ASC 350”), which provides that goodwill and
  19
             other intangible assets with indefinite lives are not amortized but
             tested for impairment annually or more frequently if circumstances
  20         indicate potential impairment. In connection with the annual
  21         impairment test for goodwill, we have the option to perform a
             qualitative assessment in determining whether it is more likely than
  22         not that the fair value of a reporting unit is less than its carrying
  23         amount. If we determine that it was more likely than not that the fair
             value of the reporting unit is less than its carrying amount, then we
  24
             perform the impairment test upon goodwill. The impairment test is
  25         performed by comparing a reporting unit’s fair value to its carrying
             value; if the fair value is less than its carrying value, impairment is
  26
             indicated. In connection with the annual impairment test for
  27         intangible assets, we have the option to perform a qualitative
  28         assessment in determining whether it is more likely than not that the

  29                                      17
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 19 of 39 Page ID #:19




   1
             fair value is less than its carrying amount, then we perform the
             impairment test upon intangible assets.
   2
   3         In the fourth quarter of 2018, there was a change to our reporting
             units. As a result of this change, we allocated goodwill to our new
   4         reporting units using a relative fair value approach. In addition, we
   5         completed an assessment of any potential goodwill impairment for
             all reporting units immediately before and after the reallocation
   6
             and determined no impairment existed. Further, we completed the
   7         required impairment review for the years ended December 31,
             2019, 2018 and 2017 and noted no impairment. Consequently, no
   8
             impairment charges were recorded.
   9
  10         (Emphasis added.)

  11         49.    As to transactions with related parties and the independence of the
  12   Board of Directors, the 2019 10-K stated that the “information required by this
  13   item is incorporated by reference to the information to be set forth in our 2020
  14   Proxy Statement.”
  15         50.    On March 26, 2020, the Company filed its 2020 Proxy Statement
  16   with the SEC.
  17         51.    The 2020 Proxy Statement stated that “J2 Global’s Board of
  18   Directors has determined that all of our directors, other than our Chief Executive
  19   Officer, Mr. Shah, are independent within the meaning of the rules of the SEC and
  20   the listing rules of the NASDAQ Stock Market.”
  21         52.    The 2020 Proxy Statement stated that the “RPT Policy prohibits all
  22
       Related-Party Transactions unless they are approved or ratified by the Corporate
  23
       Governance and Nominating Committee. If a transaction or relationship
  24
       constitutes a Related-Party Transaction, the Committee will then review the
  25
       transaction or relationship to determine whether to approve or ratify the
  26
       transaction.” The 2020 Proxy Statement stated that the Company had entered into
  27
       the following related party transaction:
  28
  29                                       18
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 20 of 39 Page ID #:20




   1
             On September 25, 2017, the Board of Directors authorized the
             Company to enter into a commitment to invest $200 million in an
   2         investment fund (the “Fund”). The manager, OCV Management,
   3         LLC (“OCV”), and general partner of the Fund are entities with
             respect to which Mr. Ressler, Chairman of the Board of Directors, is
   4         indirectly the majority equity holder. In addition, Mr. Zucker, who
   5         resigned from the position of Chief Executive Officer of the
             Company effective December 31, 2017 and who serves as an advisor
   6
             to the Company through December 31, 2018 has become a co-
   7         managing principal of OCV and a significant equity holder. As a
             limited partner in the Fund, the Company will pay an annual
   8
             management fee to the manager equal to 2.0% (reduced by 10% each
   9         year beginning with the sixth year) of capital commitments. In
  10         addition, subject to the terms and conditions of the Fund’s limited
             partnership agreement, once the Company has received distributions
  11         equal to its invested capital, the Fund’s general partner would be
  12         entitled to a carried interest equal to 20%. The Fund has a six year
             investment period, subject to certain exceptions. The commitment
  13         was approved by the Audit Committee of the Board in accordance
  14         with the RPT Policy. In 2019, the Company received nine capital call
             notices from the management of OCV for approximately $29.6
  15
             million, inclusive of certain management fees. The also Company
  16         received approximately $10.3 million in distributions from OCV in
  17
             2019.

  18         53.   The statements referenced in ¶¶17-52 above were materially false
  19   and/or misleading because they misrepresented and failed to disclose the
  20   following adverse facts pertaining to the Company’s business, operational and
  21   financial results, which were known to Defendants or recklessly disregarded by
  22
       them. Specifically, Defendants made false and/or misleading statements and/or
  23
       failed to disclose that: (1) J2 Global engaged in undisclosed related party
  24
       transactions; (2) J2 Global used misleading accounting to hide requisite
  25
       impairments and underperformance in acquisitions; (3) several so-called
  26
       independent members of the Company’ board of directors and audit committee
  27
       were not disinterested; and (4) as a result, Defendants’ public statements were
  28
  29                                      19
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 21 of 39 Page ID #:21




   1
       materially false and/or misleading at all relevant times.

   2                               THE TRUTH EMERGES

   3         54.    On June 30, 2020, before the market opened, Hindenburg Research
   4   published a report (the “Report”) explaining that J2 Global had, among other
   5   issues: (i) failed to disclose questionable transactions with related parties; (ii);
   6   utilized misleading accounting to hide underperformance and impending
   7   impairments; and (iii) failed to disclose a lack of board independence.
   8         55.    The Report noted the following, in pertinent part, regarding J2
   9   Global’s undisclosed related party transactions:
  10
             Related Party Transactions: J2 and its executives have a several
  11         decades long history of related party acquisitions and undisclosed
  12
             self-dealing, including:

  13         1.     Using what we estimate to be $20 million in shareholder capital
             to acquire a newly-formed entity set up by J2’s then VP of Corporate
  14         Development. The entity was headquartered at his personal residence
  15         in the Netherlands, and the conflict was never disclosed.
  16         2.     Committing $200 million of shareholder cash to the J2
  17         Chairman’s newly-formed VC firm despite a consistent track record
             of prior investment failures. J2 expects to commit an additional $100
  18         million, for a total of $300 million.
  19
             3.     One of the earliest investments made by the VC vehicle, an
  20         estimated $12 million, was to an entity whose incorporation
             documents list J2 Chairman Richard Ressler’s nephew and lawyer –
  21
             an indirect related party transaction. We discuss this entity in more
  22         detail below.
  23         4.     J2 Chairman’s track record includes the initial backing,
  24         majority ownership, directorship and affiliated executive role in
             publicly traded biotech company called Presbia that itself operated a
  25
             newly-formed entity out of the exact same personal residence
  26         owned by J2’s VP of Corporate Development. That company has
             seen its stock fall ~99% in the last 5 years.
  27
  28
  29                                       20
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 22 of 39 Page ID #:22




   1
            5.    Previously, J2 had acquired yet another entity based out of the
            same employee’s personal residence back in 2004.
   2
            To reiterate: J2’s former VP of Corporate Development had
   3        formed 3 entities out of his house that were then
   4        acquired/operated by J2 and another company headed by J2’s
            Chairman that cost/incurred losses totaling an estimated $30
   5
            million.
   6
            That same VP of Corporate Development was responsible for 135
   7        M&A transactions at J2, according to his LinkedIn profile. That
   8        number represents ~73% of the acquisitions in the company’s history.
   9        J2 has historically provided limited disclosure to investors on its
            acquisition portfolio, raising the prospect of broader malfeasance
  10
            given 1) this individual’s oversight of these transactions and 2) the
  11        close ties he had with the company’s Chairman. He was also integral
  12        in J2’s European expansion, helping J2 acquire dozens of businesses.
            Contrary to sell-side perception, many of these businesses have shown
  13        significant fundamental deterioration and warrant further impairment
  14        testing.
  15                                     *     *     *

  16              The Company Completely Failed to Disclose the Clear
            Conflict (And Barely Disclosed the Deal at All)
  17
  18
            In October 2015, J2 announced in a press release that it had acquired 9
            businesses. Among the acquisitions, listed under “Intellectual
  19        Property” on the press release, was a company called VDW
  20        (Netherlands).

  21        2’s 2015 annual report did not mention the transaction by name or
            give any more color on it. Since the press release tucking it in with
  22
            eight other acquisitions was the only evidence we could find of the
  23        transaction, it was easy to miss.
  24        The company only reported the initials of the entity, “VDW”. Its full
  25        name, according to Dutch corporate records, is actually Van der
            Weijden M&A Consultancy BV. It was set up 11 months earlier, in
  26        December 2014, in the name of long-time J2 employee Jeroen van der
  27        Weijden, according to the same records. Perhaps that is why the
            company thought “VDW” was a better choice for its disclosures.
  28
  29                                     21
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 23 of 39 Page ID #:23




   1
            The company was registered to Van der Weijden’s personal residence
            in Amsterdam (at Pieter Pauwstraat 2A-H), according to the same
   2        corporate records, and listed a total of zero employees.
   3        [image omitted]
   4        Dutch real estate records confirm that the residence belonged to
   5        Jeroen.
   6        [image omitted]
   7
            And here is a picture of the residence, via Google Maps:
   8
   9        [image omitted]
  10        The company never disclosed the purchase price for VDW, but based
            on an analysis of the price of the other transactions that quarter we
  11
            estimated the number.[2] We emailed the company asking to provide
  12        the number and had not received a response as of publication.[3]
  13        Following publication, the company disclosed the purchase price. It
  14        also stated that Jeroen was a consultant not an employee, contrary to
            the representation on his LinkedIn profile.
  15
            We urge the company to provide shareholders and its auditors full
  16
            detail on this transaction along with any additional conflicted
  17        transactions.
  18        As we will show, this personal residence housed four different
  19        businesses: (1) J2 Global NV (2) VDW (3) Presbia (discussed below),
            and (4) a business run by Jeroen’s brothers.
  20
                                       *      *     *
  21
  22
            The Acquired Entity Was Dissolved Shortly After the Employee
            Left the Firm
  23
            Jeroen left J2 in 2018, according to his LinkedIn profile. The
  24        Netherlands Chamber of Commerce registry for VDW says that the
  25        corporation had been dissolved shortly thereafter, effective October
            18, 2019.
  26
            Given that Jeroen was already working for J2 as an M&A advisor, per
  27
            his Linkedin Profile, we found it tremendously odd that the company
  28
  29                                     22
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 24 of 39 Page ID #:24




   1
            acquired his M&A advisory consultancy firm, without disclosing the
            obvious conflict, then just dissolved the entity shortly after he left. In
   2        the company’s response post-publication, it stated the dissolving
   3        corporate entities following acquisition is normal.
   4        Lastly, and perhaps most troubling, Jeroen held key responsibility for
            the 135+ acquisitions he oversaw while at J2. We only went through a
   5
            fraction of the deals (largely because of J2’s opaque disclosures) and
   6        found obvious red flags. Per Jeroen’s LinkedIn profile, he managed:
   7        “Sourcing and handling over 135 M&A transactions, while managing
   8        all aspects of the acquisition process from scoping, planning,
            execution, follow up, and reporting.”
   9
            Note that J2 has completed 186 acquisitions, suggesting that Jeroen,
  10
            who was apparently the beneficiary and key participant in an
  11        undisclosed related-party transaction, was involved in over 73% of
  12        J2’s acquisitions. Given that the audit committee nor the head of
            M&A appear to be functioning appropriately, it is our view that
  13        independent and external parties should conduct investigations on
  14        each and every one of the 135 deals that Jeroen oversaw.
  15                                     *      *      *
  16
            J2 Chairman Richard Ressler’s Track Record Includes a Slew of
  17        Failures, Along With Signs of Other Undisclosed Related-Party
  18        Dealings

  19        Given that the newly-formed OCV had no track record, we explored
            Ressler’s track record outside of J2 in order to understand whether the
  20        massive diversion of resources to his firm was the best possible use of
  21        investor capital.
  22        We found that Ressler’s other venture investments comprised a
  23        remarkable string of investment failures, marred by signs of related-
            party transactions and forms of self-enrichment. A brief case study of
  24        his investment in a company called Presbia follows. (In Appendix A
  25        we break down Ressler’s track record – in summary, 10/12
            investments were 0s or near 0s.)
  26
            Other venture investors seem to have come to the same conclusion on
  27
            Ressler’s track record. In January 2018 (shortly after J2’s massive
  28
  29                                      23
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 25 of 39 Page ID #:25




   1
            allocation to OCV was signed), J2’s CFO, Scott Turicchi, stated that
            OCV would raise a further $100m+ dollars from other investors –
   2        predominantly on the back of Ressler being a “savvy investor”. [Pg.
   3        20]
   4        That interest never seemed to materialize however. Per OCV’s 2020
            ADV filing with the SEC, it manages around $240 million, meaning
   5
            that J2’s commitment likely will make up almost 85% of the firm’s
   6        gross assets.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
                                          *      *     *

  23        Why Are J2 and its Related Individuals Acquiring Multiple
            Entities Based Out of the Same Residence?
  24
            In 2004, J2 paid roughly $1 million to $2 million to acquire Jump
  25
            B.V. [Pg. 8, Pg. 1], an entity based in the Netherlands founded by its
  26        eventual VP of Corporate Development, Jeroen Van der Weijden (for
  27        context, this ~$1-2m was 1-2% of the then JCOM revenue). Per J2’s

  28
  29                                     24
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 26 of 39 Page ID #:26




   1
             filings, Jump was described as a provider of fax-to-email and unified
             messaging services, which fits with J2’s primary focus at the time.
   2
             Per Dutch corporate records, Jump was later reorganized as J2 Global
   3         Netherlands, and was based at the exact same residential apartment
   4         that later J2 acquisition VdW was registered (along with the
             subsidiary of Presbia mentioned earlier):
   5
   6
   7
   8
   9
  10
  11
  12
  13         We reiterate: Why did J2 and its related individuals acquire multiple
  14         entities run by the same individual based out of the same residence?
  15
  16         56.   The Report noted the following, in pertinent part, regarding J2

  17   Global’s misleading accounting:
  18         Undisclosed Goodwill & Intangible Impairments: Whereas J2
  19         hasn’t recognized goodwill impairments at its parent level, audits at
             J2’s subsidiaries show a slew of goodwill impairments. We have also
  20         found signs that multiple acquisitions are clearly underperforming and
  21         likely necessitate obvious impairments that haven’t been taken.
  22         1.    As one example, a key J2 subsidiary recorded an €22 million
             impairment despite zero goodwill impairment recognized at the parent
  23
             corporation.
  24
             2.     Of J2’s 14 “feature” web-based brands, 9 have seen Alexa
  25         traffic rankings plummet in the past several years, making them
  26         obvious candidates for goodwill impairments.
  27         3.    Trouble with the perfect acquisition machine:
  28
  29                                      25
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 27 of 39 Page ID #:27




   1
            o      Everyday Health, J2’s largest acquisition, saw an immediate
            post-acquisition revenue drop of ~25%, yet no impairment was
   2        recorded. Instead, J2 went on a spree of asset disposals/acquisitions
   3        that obfuscated the entity’s financial position.
   4        o      J2’s key European subsidiary has seen its revenue decline 27%
            in the past 3 years, with operating income swinging from €5.2 million
   5
            to negative €11.5 million.
   6
            4.    VDW, a dissolved undisclosed related-party transaction that
   7        should likely be a full write-off.
   8
            5.    The VC vehicle J2 has invested in has an asset that appears to
   9        be a conflicted related party. A former employee we spoke with said
            the operations are currently dormant and its staff have been laid off.
  10
            (Note that another of the VC vehicle investments is down 50% since
  11        IPO which will reflect on the financials on a mark-to-market basis.)
  12        Even though the company has completed $2bn of acquisitions since
  13        2012, mostly in digital media (and cloud services businesses), J2’s
            predominant legacy fax segment still represented 64% of LTM
  14
            operating income. Last quarter, it accounted for 83% of operating
  15        income despite the time, cash, and assumed debt through J2’s
            acquisition spree.
  16
  17        Approximately ~$700m of acquisitions for which we have visibility
            are seeing revenue declines, appear to be underperforming, or have
  18        been outright dissolved. That is approximately 1/3 of acquisitions
  19        completed since 2012 (of $2bn) – yet we have seen no impairment of
            goodwill to date. We estimate $155 million in impairments across this
  20
            subset based on our review. If extrapolated across the acquisitions for
  21        which we have zero to little visibility the picture likely worsens.
  22        The disproportionate underperformance of the marquee Everyday
  23        Health acquisition should round-out the need for investigation. The
            opaque nature of J2’s M&A program has also left investors in the dark
  24        on the magnitude of insider enrichment and fundamental deterioration
  25        of the underlying businesses.
  26                                    *     *      *
  27
  28
  29                                     26
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 28 of 39 Page ID #:28




   1
            J2’s Largest Acquisition, Everyday Health, Was Acquired in 2016
            for $493 Million. It Saw an Immediate Annual Revenue Decline of
   2        ~25%.
   3
            J2 Has Yet to Record An Impairment. Instead, Everyday’s
   4        Financials Have Been Obfuscated Through A Series of
   5        Acquisitions And Divestitures
   6        In December 2016, J2 acquired Everyday Health for $493.7 million,
            its largest-ever acquisition. [Pg. 75]
   7
   8
            At the time, Everyday Health was a portfolio of health-focused online
            properties that included consumer and professional oriented brands
   9        such as Mayo Clinic Diet, MedPage Today, and What to Expect.
  10        A chart from J2’s March 2020 analyst day presentation shows
  11        consistent rising revenue at Everyday Health Group, suggesting that
            the acquisition has been a raging success:
  12
  13        [image omitted]

  14        The public financials of Everyday Health show that LTM revenue up
            until September 2016 (months before the acquisition) was $254
  15
            million [Pg. 2, Pg. 2, Pg. 2, Pg. 31]. The 2017 numbers declined
  16        precipitously (to $171 million), but rather than recognizing the
            underperformance and taking a goodwill impairment, J2 went on a
  17
            spree of divestitures and acquisitions in the division that effectively
  18        obfuscated the reported metrics.
  19        The company explained the 2017 dip by calling it a period of “shrink
  20        to grow” where it was divesting assets.
  21        But even after factoring the 2 divestitures from that year, year over
  22
            year revenue in the division declined by an estimated $65 million, or
            25%.[5]
  23
            Revenue in the Everyday Health division still has not reached its pre-
  24        acquisition levels despite the 5 subsequent acquisitions folded into the
  25        subsidiary.
  26        Such a steep revenue decline seems to clearly warrant a goodwill
  27
            impairment, yet the company has taken none to date.

  28
  29                                     27
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 29 of 39 Page ID #:29




   1
             Once again, this is J2’s largest acquisition and shows clear signs of
             impairment. Rather than addressing it, a slew of new M&A deals have
   2         simply papered over the issue.
   3
                                         *     *      *
   4
   5         Tricky Accounting: A Wholly Owned Subsidiary of J2 Reported
             €36 Million (~$50 Million USD) in Impairments, Yet the Parent
   6
             Reported None. (This Shouldn’t Be Possible)
   7
             For example, subsidiary J2 Global Holdings is the 100% owner of
   8         entity J2 Global Ireland. [Pg. 25] The parent shows zero
   9
             impairments in 2015, but the latter—a wholly owned subsidiary—
             shows €22 million in impairments in the exact same year. This
  10         shouldn’t be possible.
  11                                       *      *     *
  12
             Cumulatively, we found 36 million Euro (~US$50 million) of
             impairments at the subsidiary level that did not seem to make it to J2
  13         Ireland’s parent. J2 Ireland’s parent shows no impairments (or
  14         diminution) to its investments as of our latest data for the year ended
             2018. Inclusive of vdW, we have identified four dissolutions of
  15         acquired entities at the subsidiary level.
  16                                       *      *     *
  17         Filings across multiple European subsidiaries shows several
             acquisitions have had significant revenue declines. These European
  18         acquisitions and entities look to have been supervised by Jeroen – the
  19         key man in a series of suspicious transactions described earlier.
  20         All told, it seems that multiple J2 European assets are deteriorating,
  21
             yet we have seen no goodwill impairments recorded at the parent
             level.
  22
  23         (Emphasis added.)
  24
             57.   The Report noted the following, in pertinent part, regarding J2
  25
       Global’s lack of board independence:
  26
  27
             The current situation at J2 has been enabled by a corporate
             governance vacuum. The Chairman and multiple “independent” board
  28
  29                                      28
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 30 of 39 Page ID #:30




   1
            members, including the chairs of the audit and compensation
            committees, have numerous overlapping business interests, calling
   2        their actual independence into question.
   3
   4
   5
   6
   7
   8
   9        1.    “Independent” Chairman Richard Ressler has outside
  10
            business ties with much of the board, along with multiple J2
            executives. As noted above, Ressler’s new investment firm Orchard
  11        Capital Ventures (“OCV”), which itself is staffed with senior J2
  12        executives, received a $200 million commitment from J2’s
            shareholders, with the expectation that it will increase to $300 million.
  13        [ 21] The transfer was approved by J2’s audit committee [Pg. 22],
  14        which is Chaired by long time Ressler associate Brian Kretzmer.
  15        2. “Independent” director and audit committee chair, Brian
  16
            Kretzmer, has a work history with J2 Chairman Richard Ressler
            dating back nearly three decades.
  17
            Most importantly, Kretzmer consulted for the OCV affiliate Orchard
  18        Capital. This is a flagrant conflict of interest, given that as chair of the
  19        audit committee Kretzmer then approved the $200 million
            commitment of J2 Capital to OCV.
  20
  21
            This conflict was not disclosed to investors. Instead, it appears steps
            were taken to conceal it. Kretzmer removed his role at Orchard from
  22        his personal website, but we can see from an earlier Google cached
  23        version that Kretzmer worked on M&A for Orchard Capital:
  24        [image omitted]
  25        Beyond working for the predecessor entity of a $200 million related-
  26        party transaction that he “independently” approved, Kretzmer had
            additional ties to Ressler. Kretzmer was CEO of IT company MAI
  27        Systems Corp while Ressler was Chairman. [Pg. 19] Kretzmer was
  28        also a Director at investment company CIM Real Estate Finance
  29                                      29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 31 of 39 Page ID #:31




   1
             Trust, founded by Ressler. He also worked with telecommunications
             company Universal Telecom, one of Ressler’s former portfolio
   2         companies.
   3         3. “Independent” director and audit committee member, Stephen
   4         Ross, has a 20-year history with J2 Chairman Ressler and
             director/audit committee chair Kretzmer. Ross served as director at
   5
             MAI Systems together with Ressler (Chairman) and Kretzmer (CEO
   6         & President). Ross’s son was also employed at CIM Group, where
   7
             Ressler was Chairman, eventually becoming CTO. [ 9]

   8         Note again that the “independent” audit committee, whose chairman
             and majority of its members had multiple overlapping business ties
   9         with Ressler, were responsible for providing the approval of $200
  10         million in J2 cash being directed into Ressler’s newly-formed
             investment entity.
  11
  12         Years ago, while serving at MAI systems, Ross Chaired a special
             committee that approved a reverse stock split deal that explicitly
  13         benefited Ressler. [Pg. 9]
  14
             Kretzmer and Ross were hired to the J2 board on the same day 13
  15         years ago.
  16         4. “Independent” compensation committee chair, Douglas Bech,
  17         also serves as director/chairman of the corporate governance
             committee at CIM Commercial Trust, a business founded by J2
  18         Chairman Richard Ressler.
  19
             Corporate governance appears to be non-existent—Clear
  20         Conflicts Between the “Independent” Board Members and The
  21
             Executives They Are Supposed to Be Overseeing

  22         [image omitted]
  23         The company’s auditor, BDO, has collected increasing audit fees
             while apparently staying silent on potential conflicts and clear
  24
             looming write downs. Total audit fees that J2 Global has paid to BDO
  25         have more than doubled to $4.4 million in 2019 from $2.1 million in
  26
             2016.
             58.   On this news, shares of J2 Global fell $6.29 per share, or over 9%, to
  27
       close at $63.21 per share on June 30, 2020, damaging investors.
  28
  29                                      30
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 32 of 39 Page ID #:32




   1
             59.    As a result of Defendants’ wrongful acts and omissions, and the

   2   precipitous decline in the market value of the Company’s securities, Plaintiff and

   3   other Class members have suffered significant losses and damages.
   4
   5                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
   6         60.    Plaintiff brings this action as a class action pursuant to Federal Rule
   7   of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons
   8   other than defendants who acquired J2 Global securities publicly traded on
   9   NASDAQ during the Class Period, and who were damaged thereby (the “Class”).
  10   Excluded from the Class are Defendants, the officers and directors of J2 Global
  11   and its subsidiaries, members of the Individual Defendants’ immediate families
  12   and their legal representatives, heirs, successors or assigns and any entity in
  13   which Defendants have or had a controlling interest.
  14
             61.    The members of the Class are so numerous that joinder of all
  15
       members is impracticable. Throughout the Class Period, J2 Global securities were
  16
       actively traded on NASDAQ. While the exact number of Class members is
  17
       unknown to Plaintiff at this time and can be ascertained only through appropriate
  18
       discovery, Plaintiff believes that there are hundreds, if not thousands of members
  19
       in the proposed Class.
  20
             62.    Plaintiff’s claims are typical of the claims of the members of the
  21
       Class as all members of the Class are similarly affected by defendants’ wrongful
  22
       conduct in violation of federal law that is complained of herein.
  23
             63.    Plaintiff will fairly and adequately protect the interests of the
  24
  25
       members of the Class and has retained counsel competent and experienced in

  26   class and securities litigation. Plaintiff has no interests antagonistic to or in

  27   conflict with those of the Class.
  28
  29                                       31
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 33 of 39 Page ID #:33




   1
             64.   Common questions of law and fact exist as to all members of the

   2   Class and predominate over any questions solely affecting individual members of

   3   the Class. Among the questions of law and fact common to the Class are:
   4         •     whether the Exchange Act was violated by Defendants’ acts as
   5               alleged herein;
   6         •     whether statements made by Defendants to the investing public
   7               during the Class Period misrepresented material facts about the
   8               financial condition and business of J2 Global;
   9         •     whether Defendants’ public statements to the investing public during
  10               the Class Period omitted material facts necessary to make the
  11
                   statements made, in light of the circumstances under which they
  12
                   were made, not misleading;
  13
             •     whether the Defendants caused J2 Global to issue false and
  14
                   misleading filings during the Class Period;
  15
             •     whether Defendants acted knowingly or recklessly in issuing false
  16
                   filings;
  17
             •     whether the prices of J2 Global securities during the Class Period
  18
  19
                   were artificially inflated because of the Defendants’ conduct

  20               complained of herein; and

  21         •     whether the members of the Class have sustained damages and, if so,
  22               what is the proper measure of damages.
  23         65.   A class action is superior to all other available methods for the fair
  24   and efficient adjudication of this controversy since joinder of all members is
  25   impracticable. Furthermore, as the damages suffered by individual Class
  26   members may be relatively small, the expense and burden of individual litigation
  27   make it impossible for members of the Class to individually redress the wrongs
  28
  29                                      32
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 34 of 39 Page ID #:34




   1
       done to them. There will be no difficulty in the management of this action as a

   2   class action.

   3         66.       Plaintiff will rely, in part, upon the presumption of reliance
   4   established by the fraud-on-the-market doctrine in that:
   5         •         J2 Global shares met the requirements for listing, and were listed
   6                   and actively traded on NASDAQ, an efficient market;
   7         •         As a public issuer, J2 Global filed periodic public reports;
   8         •         J2 Global regularly communicated with public investors via
   9                   established market communication mechanisms, including through
  10                   the regular dissemination of press releases via major newswire
  11
                       services and through other wide-ranging public disclosures, such as
  12
                       communications with the financial press and other similar reporting
  13
                       services;
  14
             •         J2 Global’s securities were liquid and traded with sufficient volume
  15
                       during the Class Period; and
  16
             •         J2 Global was followed by a number of securities analysts employed
  17
                       by major brokerage firms who wrote reports that were widely
  18
                       distributed and publicly available.
  19
  20
             67.       Based on the foregoing, the market for J2 Global securities promptly

  21   digested current information regarding J2 Global from all publicly available

  22   sources and reflected such information in the prices of the securities, and Plaintiff
  23   and the members of the Class are entitled to a presumption of reliance upon the
  24   integrity of the market.
  25         68.       Alternatively, Plaintiff and the members of the Class are entitled to
  26   the presumption of reliance established by the Supreme Court in Affiliated Ute
  27   Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants
  28
  29                                          33
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                             THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 35 of 39 Page ID #:35




   1
       omitted material information in their Class Period statements in violation of a

   2   duty to disclose such information as detailed above.

   3
   4
   5                                         COUNT I
   6     For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
   7                                  Against All Defendants
   8           69.   Plaintiff repeats and realleges each and every allegation contained
   9   above as if fully set forth herein.
  10           70.   This Count is asserted against Defendants is based upon Section
  11   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
  12   thereunder by the SEC.
  13           71.   During the Class Period, Defendants, individually and in concert,
  14
       directly or indirectly, disseminated or approved the false statements specified
  15
       above, which they knew or deliberately disregarded were misleading in that they
  16
       contained misrepresentations and failed to disclose material facts necessary in
  17
       order to make the statements made, in light of the circumstances under which
  18
       they were made, not misleading.
  19
               72.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
  20
       they:
  21
                     •     employed devices, schemes and artifices to defraud;
  22
  23
                     •     made untrue statements of material facts or omitted to state

  24                       material facts necessary in order to make the statements made,

  25                       in light of the circumstances under which they were made, not
  26                       misleading; or
  27
  28
  29                                         34
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                            THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 36 of 39 Page ID #:36




   1                •      engaged in acts, practices and a course of business that

   2                       operated as a fraud or deceit upon plaintiff and others similarly
   3                       situated in connection with their purchases of J2 Global
   4                       securities during the Class Period.
   5         73.    Defendants acted with scienter in that they knew that the public
   6   documents and statements issued or disseminated in the name of J2 Global were
   7   materially false and misleading; knew that such statements or documents would
   8   be issued or disseminated to the investing public; and knowingly and
   9   substantially participated, or acquiesced in the issuance or dissemination of such
  10   statements or documents as primary violations of the securities laws. These
  11   Defendants by virtue of their receipt of information reflecting the true facts of J2
  12   Global, their control over, and/or receipt and/or modification of J2 Global’s
  13
       allegedly materially misleading statements, and/or their associations with the
  14
       Company which made them privy to confidential proprietary information
  15
       concerning J2 Global, participated in the fraudulent scheme alleged herein.
  16
             74.    Individual Defendants, who are the senior officers and/or directors
  17
       of the Company, had actual knowledge of the material omissions and/or the
  18
       falsity of the material statements set forth above, and intended to deceive Plaintiff
  19
       and the other members of the Class, or, in the alternative, acted with reckless
  20
       disregard for the truth when they failed to ascertain and disclose the true facts in
  21
       the statements made by them or other J2 Global personnel to members of the
  22
       investing public, including Plaintiff and the Class.
  23
  24
             75.    As a result of the foregoing, the market price of J2 Global securities

  25   was artificially inflated during the Class Period. In ignorance of the falsity of

  26   Defendants’ statements, Plaintiff and the other members of the Class relied on the
  27   statements described above and/or the integrity of the market price of J2 Global
  28   securities during the Class Period in purchasing J2 Global securities at prices that
  29                                        35
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                           THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 37 of 39 Page ID #:37




   1
       were artificially inflated as a result of Defendants’ false and misleading

   2   statements.

   3           76.   Had Plaintiff and the other members of the Class been aware that the
   4   market price of J2 Global securities had been artificially and falsely inflated by
   5   Defendants’ misleading statements and by the material adverse information
   6   which Defendants did not disclose, they would not have purchased J2 Global
   7   securities at the artificially inflated prices that they did, or at all.
   8           77.    As a result of the wrongful conduct alleged herein, Plaintiff and
   9   other members of the Class have suffered damages in an amount to be established
  10   at trial.
  11           78.   By reason of the foregoing, Defendants have violated Section 10(b)
  12   of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the
  13   plaintiff and the other members of the Class for substantial damages which they
  14
       suffered in connection with their purchase of J2 Global securities during the Class
  15
       Period.
  16
                                               COUNT II
  17
                         Violations of Section 20(a) of the Exchange Act
  18
                                Against the Individual Defendants
  19
               79.   Plaintiff repeats and realleges each and every allegation contained in
  20
       the foregoing paragraphs as if fully set forth herein.
  21
               80.   During the Class Period, the Individual Defendants participated in
  22
       the operation and management of J2 Global, and conducted and participated,
  23
       directly and indirectly, in the conduct of J2 Global’s business affairs. Because of
  24
  25
       their senior positions, they knew the adverse non-public information about J2

  26   Global’s misstatement of revenue and profit and false financial statements.

  27           81.   As officers and/or directors of a publicly owned company, the
  28   Individual Defendants had a duty to disseminate accurate and truthful information
  29                                         36
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                            THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 38 of 39 Page ID #:38




   1
       with respect to J2 Global’s financial condition and results of operations, and to

   2   correct promptly any public statements issued by J2 Global which had become

   3   materially false or misleading.
   4         82.     Because of their positions of control and authority as senior officers,
   5   the Individual Defendants were able to, and did, control the contents of the
   6   various reports, press releases and public filings which J2 Global disseminated in
   7   the marketplace during the Class Period concerning J2 Global’s results of
   8   operations. Throughout the Class Period, the Individual Defendants exercised
   9   their power and authority to cause J2 Global to engage in the wrongful acts
  10   complained of herein. The Individual Defendants therefore, were “controlling
  11   persons” of J2 Global within the meaning of Section 20(a) of the Exchange Act.
  12   In this capacity, they participated in the unlawful conduct alleged which
  13   artificially inflated the market price of J2 Global securities.
  14
             83.    By reason of the above conduct, the Individual Defendants are liable
  15
       pursuant to Section 20(a) of the Exchange Act for the violations committed by J2
  16
       Global.
  17
                                     PRAYER FOR RELIEF
  18
             WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
  19
       judgment and relief as follows:
  20
             (a)    declaring this action to be a proper class action, designating plaintiff
  21
       as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
  22
       the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
  23
       Counsel;
  24
  25
             (b)    awarding damages in favor of plaintiff and the other Class members

  26   against all defendants, jointly and severally, together with interest thereon;

  27         awarding plaintiff and the Class reasonable costs and expenses incurred in
  28   this action, including counsel fees and expert fees; and
  29                                        37
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                           THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-06096-PA-MAA Document 1 Filed 07/08/20 Page 39 of 39 Page ID #:39




   1
             (d)   awarding plaintiff and other members of the Class such other and

   2   further relief as the Court may deem just and proper.

   3
   4                             JURY TRIAL DEMANDED
   5         Plaintiff hereby demands a trial by jury.
   6
   7   Dated: July 8, 2020                    THE ROSEN LAW FIRM, P.A.
   8
                                              /s/Laurence M. Rosen
   9
                                              Laurence M. Rosen (SBN 219683)
  10                                          355 South Grand Avenue, Suite 2450
  11                                          Los Angeles, CA 90071
                                              Telephone: (213) 785-2610
  12                                          Facsimile: (213) 226-4684
  13                                          Email: lrosen@rosenlegal.com
  14                                          Counsel for Plaintiff
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
  29                                       38
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
